DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 55-58 and 88-97 were previously pending.  Claims 55, 88, and 89 were amended in the reply filed March 1, 2021.  Claims 55-58 and 88-97 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive for reasons already of record.  See Non-Final Rejection mailed May 12, 2020 (¶¶ 4.-6.); Final Rejection mailed October 30, 2020 (¶ 3.); and the interview of record held February 11, 2021. 
Applicant's amendments overcome the rejections made under § 103(a); the references do not teach the combination of limitations recited. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-58 and 88-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 55 recites "determining whether the preferences of the first user has indicated that the first user will consider requests for bumping the reservation of the first user; and in response to a determination that the preferences of the first user has not indicated that the first user will consider requests for bumping the reservation of the first user, omitting to present the reservation of the first user to the second user in the event that no other reservations are available that satisfy the preferences of the second user."  However, the same claim previously requires that "the configured settings include preferences indicating that the first user will consider requests for bumping reservations made with respect to the user account of the first user."  Moreover, it subsequently recites that the first user's reservation (which, as per the present amendment, is both not indicated as considered for bumping and is omitted from presentation) is both presented and transferred to the second user.  
The Specification does not support an embodiment where the same (first) user both indicates that the user will consider requests and has not indicated that the first user will consider requests for the reservation.  It further does not support an embodiment where this reservation is omitted from presentation yet still transferred.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55-58 and 88-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 55 recites "determining whether the preferences of the first user has indicated that the first user will consider requests for bumping the reservation of the first user; and in response to a determination that the preferences of the first user has not indicated that the first user will consider requests for bumping the reservation of the first user, omitting to present the reservation of the first user to the second user in the event that no other reservations are available that satisfy the preferences of the second user."  However, the same claim previously requires that "the configured settings include preferences indicating that the first user will consider requests for bumping reservations made with respect to the user account of the first user."  Moreover, it subsequently recites that the first user's reservation (which, as per the present amendment, is both not indicated as considered for bumping and is omitted from presentation) is transferred to the second user.  
It is not clear how the first user could simultaneously indicate "that the first user will consider requests for bumping reservations made with respect to the user account of the first user" and also not indicate that the first user will consider requests for bumping.  It is also not clear how this reservation, which is not considered for bumping and is omitted from presentation to the second user, could be presented and transferred.  Due to this confusion, the public is not properly apprised as to what would constitute infringement.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-58 and 88-97 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 55-58 and 88-97, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more. 
MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of issuing a benefit for transferring/bumping reservations based on preferences. This is shown in the recited representative functions of the independent claims—including receiving, using a service provider, with respect to a user account of a first user settings configured by the first user with respect to the user account of the first user wherein the configured settings include preferences indicating that the first user will consider requests for bumping reservations made with respect to the user account of the first user, and wherein bumping preferences specified with respect to the user account are associated with reservations booked with respect to the user account; before the first user books a reservation, dynamically determining a special reservation based on historical demand, wherein the special reservation includes an off-peak reservation and/or a premium reservation, wherein the dynamically determining of the special reservation comprises: dynamically determining the off-peak reservation based on the historical demand, comprising: determining whether a first time slot of the historical demand falls below an off-peak threshold; and in response to a determination that the first time slot of the historical demand falls below the off-peak threshold, determining that the first time slot corresponds with the off-peak reservation, wherein an incentive is offered with respect to booking the off-peak reservation; and dynamically determining the premium reservation based on the historical demand, comprising: determining whether a second time slot of the historical demand is equal to or exceeds a premium threshold; and in response to a determination that the second time slot of the historical demand is equal to or exceeds the premium threshold, determining that the second time slot corresponds with the premium reservation, wherein a premium charge is added with respect to booking the premium reservation; when the first user books the reservation, storing data associated with the reservation booked by the first user, including set preferences, wherein the reservation is for a restaurant, wherein the preferences reference rules that 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the reservations of people and related transactional/commercial relationships with service providers and among other users, also involving basic economic principles (e.g., offer/acceptance/making a financial 
It is similar to other abstract ideas held to be non-statutory by the courts (see Alice Corp.—formulation and trading of contracts, which also characterizes the invention; Gametek LLC v. Zynga Inc., 597 Fed. Appx. 644 (Fed. Cir. 2015)—transactions between persons in a computer environment, which also characterizes the invention; Ultramercial, Inc. v. Hulu, LLC, No. 10-1544 (Fed. Cir. Nov. 14, 2014)—providing a benefit in exchange for viewing an advertisement, at another level of abstraction the invention could be characterized as providing a benefit in exchange for bumping a reservation; Smart Sys. Innovations v. Chicago Transit Authority, No. 2016-1233 (Fed. Cir. Oct. 18, 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, at another level of abstraction the invention could be characterized as formation of financial transactions in a particular field (i.e., reservations) and data collection related to such transactions).  These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("system," "user interface," "database," "processor of a machine," 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (e.g., further limiting economic benefits—claims 56-57, reservation transfer notification—claim 58, further limiting bumping preferences/conditions—claims 91-96, offer rejection—claim 97).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Although claim 90 recites storing "a pointer or index to the rules," this amounts to using the general technological environment (i.e., computers and the Internet) to store and retrieve data, as well as being insignificant extra-solution activity (retrieving data) (see MPEP 2106.05(g)—analogous to selecting a particular data source or type of data to be manipulated, e.g., limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above ("a pointer or index to the rules"), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0036—describing a pointer or index to the rules at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  It also merely amounts to the well-understood organized storing and retrieving information in memory.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thompson, Restaurant Profitability Management, Cornell Hospitality Q., Vol. 51, No. 3, Aug 2010, pgs. 308-322 (Reference U of the attached PTO-892) relates to restaurant management. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628